 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00064-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   CESAR ERENDIRA NAVA,                                DATE: April 23, 2019
     GEORGINA E. LOPEZ QUINTERO,                         TIME: 9:15 a.m.
15   ALFONSO RIVERA, JR.,                                COURT: Hon. John A. Mendez
     RUTH A. KELLNER,
16   RODNEY G. SHARP, and
     GARY M. ROBERTS,
17
                                 Defendants.
18

19
                                               STIPULATION
20
            1.     By previous order, this matter was set for status on April 23, 2019.
21
            2.     By this stipulation, defendants now move to continue the status conference until June 25,
22
     2019 at 9:15 a.m., and to exclude time between April 23, 2019, and June 25, 2019, under Local Code
23
     T4.
24
            3.     The parties agree and stipulate, and request that the Court find the following:
25
                   a)      The government has represented that the discovery associated with this case is
26
            extensive. It includes, among other things, more than 1,700 of pages of investigative reports,
27
            multiple wiretap applications, audio recordings of thousands of intercepted calls, transcripts,
28
            photographs, pole camera video, photographs, and many items of seized real evidence, including

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          alleged narcotics. All of this discovery has been either produced directly to counsel and/or made

 2          available for inspection and copying.

 3                 b)      Some counsel have filed discovery motions. One was denied on August 13, 2018.

 4          Dkt. #134. Another was withdrawn on January 2, 2019. Dkt. # 151.

 5                 c)      Some counsel have filed motions to suppress. One was denied on November 20,

 6          2018. Dkt. # 148. Another was filed on March 5, 2019, and is pending. Dkt. # 156.

 7                 d)      Counsel for defendants desire additional time to review discovery, conduct

 8          investigation, and prepare for trial.

 9                 e)      Counsel for defendants believe that failure to grant the above-requested

10          continuance would deny them the reasonable time necessary for effective preparation, taking into

11          account the exercise of due diligence.

12                 f)      The government does not object to the continuance.

13                 g)      Based on the above-stated findings, the ends of justice served by continuing the

14          case as requested outweigh the interest of the public and the defendant in a trial within the

15          original date prescribed by the Speedy Trial Act.

16                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17          et seq., within which trial must commence, the time period of April 23, 2019 to June 25, 2019,

18          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

19          because it results from a continuance granted by the Court at defendant’s request on the basis of

20          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

21          of the public and the defendant in a speedy trial.

22          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

23 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

24 must commence.

25          IT IS SO STIPULATED.

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: April 19, 2019                          MCGREGOR W. SCOTT
 1                                                  United States Attorney
 2                                                  /s/ AMANDA BECK
                                                    AMANDA BECK
 3                                                  Assistant United States Attorney
 4

 5   Dated: April 19, 2019                          /s/ Clemente Jimenez
                                                    Clemente Jimenez
 6                                                  Counsel for Defendant
                                                    Cesar Erendira Nava
 7
     Dated: April 19, 2019                          /s/ Dustin Johnson
 8                                                  Dustin Johnson
                                                    Counsel for Defendant
 9                                                  Georgina E. Lopez Quintero
10   Dated: April 19, 2019                          /s/ M. Jason Lawley
                                                    M. Jason Lawley
11                                                  Counsel for Defendant
                                                    Alfonso Rivera, Jr.
12
     Dated: April 19, 2019                          /s/ Chris Cosca
13                                                  Chris Cosca
                                                    Counsel for Defendant
14                                                  Ruth A. Kellner
15   Dated: April 19, 2019                          /s/ Hannah Labaree
                                                    Hannah Labaree
16                                                  Counsel for Defendant
                                                    Rodney G. Sharp
17
     Dated: April 19, 2019                          /s/ Etan Zaitsu
18                                                  Etan Zaitsu
                                                    Counsel for Defendant
19                                                  Gary M. Roberts
20

21                                      FINDINGS AND ORDER
22        IT IS SO FOUND AND ORDERED this 19th day of April, 2019.
23
                                                  /s/ John A. Mendez
24
                                               THE HONORABLE JOHN A. MENDEZ
25                                             UNITED STATES DISTRICT COURT JUDGE

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
